Case 1:18-md-02865-LAK Document 329-18 Filed 04/27/20 Page 1 of 2




                      Exhibit 1
                                                                                                                                                                                             Case 1:18-md-02865-LAK Document 329-18 Filed 04/27/20 Page 2 of 2

               Elysium Global Group Structure Chart
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Directors
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       AR: Ashley Richardon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ASM: Anne Stratford-Martin
                                                                                                                                                                                                                                                                                                                                                                                                      S.S.                                                                                                                                                                                                                                                                                                                                             CM: Camilo Manzanera
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GJN: Greg Nixon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DL: Demetrios Lyristis



               22 February 2015
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JF: John Foley
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       KR: Kasyap Vijender Rao
                                                                                                                                                                                                                                                                                                                                                                                                           100%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MW: Martin Ward
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PP: Pernille Padersen
                                                                                                                                                                                                                                                                                                                                                                                  Elysium Global Limited                                                                                                                                                                                                                                                                                                                                               RL: Robyn Llewellyn
                                                                                                                                                                                                                                                                                                                                                                                          (Company No. 1811055)                                                                                                                                                                                                                                                                                                                                        SS: Sanjay Shah
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ST: Simon Tweedle
                                                                                                                                                                                                                                                                                                                                                                                              Elysium Global
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TM: Tim Murphy
                                                                                                                                                                                                                                                                                                                                                                                          Group Holding Company
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       US: Usha Shah
                                                                                                                                                                                                                                                                                                                                                                                                     BVI                                                                                                                                                                                                                                                                                                                                               MM: Michael Murphy


                                                                                                                                                                                                                         Trading Group
                                                                                                                                                                                                                                                                                                                                                                                 Director: SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Media/IT & Leisure Group                                                                                                                                          AJ: Anthony Jarmyn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PB: Peter Best
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WB: Will Best
                                                                                                                                                                                                                                                                                                                                                                                                           100%




                                                                                                                                                                                                        TSR Trading Limited                                Altair Holdings Limited                                Elysium Global Trading Limited                                     Elysium Global (Dubai) Limited                                      Araya Holdings Limited                                       Barracuda EM Holdings Limited                                     Typhon Hydra Holdings Limited                                   Theorem Technology Limited                        Aralla Holdings Limited
                                                                                                                                              Fentex Universal Limited                                                                                                                                                                                                                                                                                                                                                                                                                       (Company No. 1879012)
                                                                                                                                                                                                      (Company No. 1885694)                                 (Company No. 279453)                                      (Company No. 1876177)                                                 (Licence No. CL1136)                                         (Company No. 1865105)                                            (Company No. 265197)                                                                                                              (Company No. 9278393)                          (Company No. 1877259)
                                                                                                                                              (Company No. 1885695)
                                                                                                                                                                                                                                                                                                                (FKA Elysium Trading One Limited)                                     (FKA Solo Capital (Dubai) Limited)
                                                                                                                                                                                                                                                                 Holding Company                                                                                                                                                                     (Holds various assets/liabilities of                               Hospitality & Leisure Group                                           IPR Holding Company                                      IP Software Development Services                          Holding Company
                                                                                                                                                   Trading Vehicle                                         Trading Vehicle                                                                                                                                                                                                                                                                                                                                                                        (GSS Systems)
                                                                                                                                                                                                                                                                                                                              Trading Vehicle                                               Management Office                                         Elysium Global (Dubai) Limited                                        Holding Company
                                                                                                                                               (Ex-Ganymede Activity)                                  (Ex-Ganymede Activity)
                                                                                                                                                                                                                                                             CAYMAN ISLANDS                                                                                                                                                                                                                                                                                                                                                                                            UK                                               BVI
                                                                                                                                                                                                                                                          PENDING TRANSFER TO BVI                                                                                                                  DIFC                                                                BVI                                                                                                                                BVI
                                                                                                                                                                                                                BVI                                                                                                                  BVI                                                                                                                                                                                    CAYMAN ISLANDS                                           Director: SS
                                                                                                                                                            BVI                                                                                                                                                                                                                               Director: SS, US                                      Director: SS                                                                                                                                                                                   Director: SS
                                                                                                                                                                                              Director: SS                                                                                                    Director: SS                                                                KR as Company Secretary
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Director: SS
                                                                                                                                           Director: SS                                                                                              Director: SS                                                                                                                                                                                                                                                                                                                                                                                                                                    Director: SS

                                                                                                                                                                                                                                                                                                                                                                                                           100%

                                                                                                                                                                                                                                                                           100%                                                                                                                                                                                                                                                                                                                                                                                                                                               100%

                                                                                                                                             Letren Trading Limited                                  Transnet Capital Limited
                                                                                                                                            (Company No. 1885771)                                    (Company No. 1885763)
                                                                                                                                                                                                                                                                                                                   Ariston Canada Limited                                             Elysium Global (UK) Limited                                       Kora Trading Limited                                                                                                                                                                                                                               Aralla Capital Limited
                                                                                                                                                                                                                                                               Dionysus Limited
                                                                                                                                                                                                                                                                                                                    (Company No. 671832)                                                  (Company No. 8996194)                                         (Company No. 292829)
                                                                                                                                                 Trading Vehicle                                          Trading Vehicle                                   (Company No. 279454)                                                                                                                                                                                                                                                                                                                                                                                                                          (Company No. 09644863)
                                                                                                                                                                                                      (Ex-Ganymede Activity)                                                                                                                                                           (FKA Solo Capital (Dubai) Limited)
                                                                                                                                             (Ex-Ganymede Activity)                                                                                                                                                           Trading Vehicle
                                                                                                                                                                                                                                                                 Holding Company                                                                                                                                                                                                                                                                                                                                                                                                                                 Bridge Financing
                                                                                                                                                                                                                                                                                                                                                                                             Proprietary Trading                                            Trading Vehicle
                                                                                                                                                          BVI                                                   BVI                                                                                                              CANADA
                                                                                                                                                                                                                                                             CAYMAN ISLANDS                                                                                                                                                                                                                                                                                                                                                                                                                                      United Kingdom
                                                                                                                                 Director: SS                                                 Director: SS                                                                                                                                                                                      UNITED KINGDOM                                             CAYMAN ISLANDS
                                                                                                                                                                                                                                                          PENDING TRANSFER TO BVI
                                                                                                                                                                                                                                                                                                          Director: KR                                                            Director: AR                                               Director: SS
                                                                                                                                                                                                                                                     Director: SS                                                                                                                                                                                                                                                                                                                                                                                                                                    Director: SS

                                                                                                                                                                                                                                                                            100%

                                                                                                                                                                                                                                                            Altair Capital Limited
                                                                                                                                                                                                                                                            (Company No. 279366)                                                                                                                                                                                             100%                                                            25.94%                                                       70%                                                          25%
                                                                                                                                                                                                                                                                                                                                                                                                             [TBC]%

                                                                                                                                                                                                                                                                  Trading Vehicle                                                                                                   IPIS (Battersea London 1) Limited                                                                                                        Audiosplitter                                                                                                           Max Holdings II ApS
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Syntax GIS Limited                                                                                                                Koji DMCC
                                                                                                                                                                                                                                                                                                                                                                                           (Company No. 59172)                                           (Company No. 8956766)                                           (Company No. 7956088)                                     (Company No. [Under Formation])                                 (Company No. 36949988)
                                                                                                                                                                                                                                                             CAYMAN ISLANDS
                                                                                                                                                                                                                                                          PENDING TRANSFER TO BVI
                                                                                                                                                                                                                                                                                                                                                                                      Real Estate Holding Company                                            Financial Services
                                                                                                                                                                                                                                                     Director: SS
                                                                                                                                                                                                                                                                                                                                                                                      (58-70 York Road, Battersea,                                                                                                 Provider of Electronic Music App.                                Owner of “Cocktail Kitchen” Bar                               Owner of ICO Concert Group
                                                                                                                                                                               S.S.                                                                                                                                                                                                              London)

                                                                                         SS Direct Holdings A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        UK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       UK                                               DMCC Company, Dubai                                                 Denmark
                                                                                                                                                                                                                                                                                                                                                                                               Guernsey                                           Director: CM
                                                                                                                                                                                                                                                                                                                                                                                  Directors: TM, Barracuda EM                                                                                                     Directors: JA, WB, AG                                           Directors: [Under Formation]                                Directors: PP, AR
                                                                                                                                                                                                                                                                                                                                                                                  Holdings Limiited



                                                                                         Ceylon International Group Holdings                                                                                                                      Aesa Sarl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Real Estate Group
                                                                                                       Limited                                                                                                                             (Reg. No. B170000)
                                                                                                 (Company No. 1887740)
                                                                                                                                                                                                                                            Holding Company
                                                                                                    Holding Company
                                                                                          (for proposed Reorganized Solo Group)                                                                                                               LUXEMBOURG                                                                                                               TBC%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Mau Po B Limited                                                                                                                                                              Elysium Properties Limited
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (Company No. 1459446)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Mala Holdings One Limited                                   Elysium Property                                               (Company No. 1873)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Solten Holdings One Limited                 Trixor Holdings One Limited
                                                                                                          BVI                                                                                                                    Class A Manager: SS                                                                                                                                                                                                                                                                                 (Company No. 1874036)                                                                                                                                               (Company No. 1874037)                       (Company No. 1871795)
                                                                                         Director: SS
                                                                                                                                                                                                                                                                                                                                                      Varengold Holding GmbH
                                                                                                                                                                                                                                                                                                                                                         (Reg. No. B170000)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Holdings Limited
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Property Holding Company                                    Holding Company for Covent                                        (Company No. 1876961)                                 Special Purpose Company                       Property Holding Company
                                                                                                                                                                                                                                                                                                                                                                                                                                                             (51 Mau Po, Clear Water Bay, Sai Kong, Hong
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Property Holding Company
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Garden Unit 4                                                                                                 (Limestone House Properties, DIFC)                  (Covent Garden, Unit 3)
                                                                                                                                                                                                                                                          100%                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (Honey Jersey Limited (18 Hanover Terrace)
                                                                                                                100%                                                                                                                                                                                                                                      Holding Company                                                                                                       Kong)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Elysium Group Property Holding Company                                                                                                                         & 25 Chester Terrace)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DIFC                                            BVI
                                                                                                                               WP Capital Holdings Limited                                                                                                                                                                                                                                                                                                                      Hong Kong                                                       BVI
                                                               Callisto Lycaon Holdings Limited                                                                                                                                      Solo Group (Holdings) Limited                                                                                      HAMBURG, GERMANY                                                                                                                                                                                                                                                                                                                                                                                           BVI
                              100%                                                                                                (Company No. 1888377)                                                                                                                                                                                                                                                                                                     Director: SS                                                                                                                                        BVI
                                                                     (Company No. 1888385)                                                                                                                                                 (Reg. No. 09101873)                                                                                                                                                                                                                                                                                                                                                                                     Directors: SS, GJN & 3 x Corporate            Director: SS                               Director: SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Director: SS                                             Director: SS
                                                                                                                                                                                                                                                                                                                                           Director: TBC                                                                                                                                                                                                                                                                                           Services Directors
    Callisto Lycaon Capital Limited                                                                                                    Holding Company
         (Company No. 9813243)                                             Holding Company                                                                                                                                                   Holding Company
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      100%
               Holding Company                                                                                                                                                                                                                       UK
                                                                                  BVI                                                           BVI                                                                                                                                                                                                                   TBC%                                                                                                                                                                                                                                                                                                                                                                                               100%

                                                            Director: SS                                                 Director: SS                                                                                            Directors: AJ, MM and ST
                    U.K.                                                                                                                                                                                                                                                                                                                                Varengold Bank AG
                                                                                                                                                                                                                                                        100%                                                                                                                                                                                                             Clay Street Limited                                       Seventeen Dorset Limited                                         Bycor Capital Limited                                  Rolten Capital Limited                               98 SHH Limited                       Honey Jersey Limited
Director: SS                                                                                                                                                                                                                                                                                                                                                                                                                                                             (Company No. [TBC])                                         (Company No. 1884895)                                          (Company No. 1877533)                                  (Company No. 1883078)                         (Company No. 1885583)                      (Company No. 07982301)
                                                                                                                        Novus Ultimate Holdings Limited
                                                                     Telesto Holdings Limited                                  (Company No. 1888367)                                                                                  West Point Derivatives Ltd                            Solo Capital Partners LLP                                         Director: TBC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Real Estate Holding Vehicle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Real Estate Holding Vehicle                                                                                               Real Estate Holding Vehicle                              Real Estate Holding Vehicle                   Real Estate Holding Vehicle                 Property Holding Company
                                                                        (Company No. 1888390)                                                                                          Callisto Asset Management LLP                    (Company No. 04990389)                              (Company No. OC367979)                                     HAMBURG, UK & UAE                                                                                                                                                          (17 Dorset [Avenue], London)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (1-4 Clay Street, London)                                                                                                (72 Hilton Wharf, London)                                (73 Hilton’s Wharf, London)               (98 Siu Hang Hau, Clearwater, Hong                  (18 Hanover Terrace)
                                                                                                                                   Holding Company                                           (Reg. No. OC375120)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Kong)
                                              100%                                                                                                                                                                                                                                                                                         Director: Dr. Bernhard Fuhrmann and
        Telesto Capital Limited                                             Holding Company                                                                                                                                                                                                                                                                                                                                                                                                                                                      BVI                                                                                                                                                                                                       United Kingdom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BVI                                                                                                                         BVI                                                   BVI
         (Company No. 9813234)                                                                                                                                                                                                                                                                                                             Frank Otten                                                                                                                                                                                                                                                                                                                                                                 BVI
                                                                                                                                             BVI                                                                                 Director: None                                      Member: Solo Group (Holdings) Limited                                                                                                                                                                                                    Director: SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Director: SS                                                                                                                 Director: SS                                             Director: SS                                                                             Directors: SS
               Holding Company                                                     BVI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Director: SS
                                                               Director: SS                                         Director: SS                                                   Members: Solo Group (Holdings)
                                                                                                                                                                                   Limited
                    U.K.

                                                                SCP Capital Holdings Limited                                                                                                                                                                                                                                                                     2 Clay St Limited                                    3 Clay St Limited                                                                                                                                                         Bostrent Trading Limited                                  Exumtrent Trading Limited
Director: SS                                                                                                               OPL Capital Holdings Limited                                                                            Novus Capital Markets Limited                        Old Park lane Capital Limited                                                                                                                                                    4 Clay St Limited                                          Brinker Trading Limited
                                                                     (Company No. 1888379)                                                                                                                                                                                                                                                                    (Company No. 1893168)                                (Company No. 1893203)                                                                                                                                                            (Company No. 1885505)                                    (Company No. 1885501)
                                                                                                                                (Company No. 1888363)                                                                                  (Company No. 05473481)                              (Company No. 06440879)                                                                                                                                                     (Company No. 1893177)                                          (Company No. 1885500)
                                                                                                                                                                                             Telesto Markets LLP
                                                                           Holding Company                                                                                                    (Reg. No. OC388442)                                                                                                                                                                                                                                                                                                                                                                               Real Estate Holding Vehicle                                 Real Estate Holding Vehicle
                                                                                                                                      Holding Company                                                                                                                                                                                                                                                                                                                                                                               Real Estate Holding Vehicle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              [SHELF COMPANY – YET TO BE                                  [SHELF COMPANY – YET TO BE
                                            100%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  [SHELF COMPANY – YET TO BE                                                                                                                                                        FGC Holdings Limited
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ALLOCATED]                                                  ALLOCATED]                                        (Company Number
          SCP Capital Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ALLOCATED]
                                                                                  BVI                                                                                                                                                                                                                                                                 Director: SS                                           Director: SS                                                       Director: SS
         (Company No. 9813309)                                                                                                                 BVI                                                                                                                                  Director: None
                                                                                                                                                                                    Member: Solo Group (Holdings)                                                                                                                                                                                                                                                                                                                                                                                               BVI                                                     BVI
                                                                                                                                                                                                                                                                                                       U.K.                                                                                                                                                                                                                                     BVI
                                                            Director: SS                                                                                                            Limited                                                                                                                                                                                                                                                                                                                                                                                              Director: SS                                               Director: SS
               Holding Company                                                                                         Director: SS                                                                                             Director: AJ, Mark Stafford                                                                                                                                                                                                                                                                    Director: SS


                     BVI                                                                                                                                                                                                                                                                                                                                                                                                                                             S.S. Ownership (via
                                                                                                                                                                                                                                     Solo Group Services Limited                                                                                                                                                                                                   Elysium Global Limited)
Director: SS                                                                                                                                                                                                                            (Company No. 09251303)
                                                                                                                                                                                                                                                                                                                                                                      SS Holdings B                                                                                       100%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ganymede Cayman Ltd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Company No. 242030)

                                                                                                                                                                                                                                Director: AJ, MM, ST                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Trading Vehicle
                              100%                                             100%                                                        100%                                                    100%

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CAYMAN ISLANDS
       Hooloomooloo Holdings Limited                           Cielo Global Limited                                IT Services Holding Limited                              FGC Elysium Holdings Limited
                                                                                                                                                                                                                                                                                                                                 Acai Investments Limited                                         Philo Holdings Limited                                   Fire Capital One Limited                                Parla Global Investments Limited                                     Shallow River Limited                                                                                                                                            PENDING DISSOLUTION
               (Company No. 1647571)                          (Company No. 1841155)                                     (Company No. 1887361)                                   (Company No. 1647571)
                                                                                                                                                                                                                                                                                                                                   (Company No. 1881673)                                          (Company No. 1881972)                                      (Company No. 1876176)                                        (Company No. 1882092)                                        (Company No. 1882623)                                                                                                                                       Director: SS
                                                                                                                           Holding Company                                          Holding Company
                                                                       BVI                                                                                                                                                                                                                                                           Holding Company                                                Holding Company                                             Holding Company                                             Holding Company                                         Real Estate Holding Company
                       BVI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  [TBC]
                                                          [(VEM Bank Acquisition Vehicle)]                                         BVI                                                       BVI                                                                                                                                   [Ex-Gaymede Activity]                                          [Ex-Gaymede Activity]                                       [Ex-Gaymede Activity]                                       [Ex-Gaymede Activity]                                [Proposed use: Aborted Chagford Street
         [(Copella Fund Holding Vehicle)]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Acquisition]
                                                      Director: SS                                              Director: SS                                            Director: SS                                                                                                                                                            BVI                                                          BVI                                                          BVI                                                          BVI                                                                                                                                                                                                                  Aduro Investments LP
    Director: SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BVI                                                                                                                                                     (Limited Partnership)

                                                                                                                                                                                                                                                                                                                   Director: SS                                                      Director: SS                                                 Director: SS                                                 Director: SS                                               Director: SS and KR                                                                                                                                                                    Trading Vehicle
                    34%                                                       100%                                                     100%
                                                                                                                                                                                               100%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CAYMAN ISLANDS
                Saymo Invest Limited                             Autism Rocks                                     Innercircle IT Services Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PENDING DISSOLUTION
                (Company No. 1863752)                                                                                   (Company No. 9752334)                                      FGC Elysium Inc.                                                                                                    Expansa Capital Limited                                                Gray Fall Limited                                        Boa Global Limited                                       Columbia Capital Limited                                         Novaco Capital Limited                                      Halana Capital Limited                                                                                                Corporate Partner:
                                                            (Company No. 9013164)
                                                                                                                                                                                  (Company No. [TBC])                                                                                                   (Company No. 1882093)                                          (Company No. 1882093)                                                                                                                                                                     (Company No. 1881973)                                                                                                                                                             Ganymede/Limited Partner Valerius
                                                                                                                                                                                                                                                                                                                                                                                                                                    (Company No. 1882042)                                         (Company No. 1882090)                                                                                                       (Company No. 1882623)
                   Film Investments                            Registered Charity                                               IT Services
                                                                                                                                                                                    Holding Company                                                                                                  [SHELL COMPANY – AVAILABLE]                                  [SHELL COMPANY – AVAILABLE]                                                                                                                                                                 [SHELL COMPANY – AVAILABLE]
                                                                                                                                                                                                                                                                                                                                                                                                                                [SHELL COMPANY – AVAILABLE]                                    [SHELL COMPANY – AVAILABLE]                                                                                                [SHELL COMPANY – AVAILABLE]
                           BVI                                           UK                                                           UK
                                                                                                                                                                                 DELAWARE COMPANY                                                                                                                 BVI                                                               BVI                                                                                                                                                                                     BVI
                                                                                                                                                                                                                                                                                                                                                                                                                                              BVI                                                           BVI                                                                                                                         BVI
                                                     Director: SS, WB, PB                                       Director: SS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Genoa Services London Limited                  Callisto Cayman Management
         Director: SS, Yasin, Mo                                                                                                                                        Director: SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (Company No. 9335527)                       (Company No. GC-287101)
                                                                                                                                                                                                                                                                                                                                                                                                                        Director: SS                                                  Director: SS                                                     Director: SS                                               Director: SS
                                                                                                                                                                                                                                                                                           Director: SS                                                   Director: SS                                                                                                                                                                                                                                                                                                                                             Client Services                          Investment Management
                                                                                                                                                                                                   100%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PENDING DISSOLUTION                            CAYMAN ISLANDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PENDING DISSOLUTION
                                                                                                                                                                                   FGC Securities LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        UK
                                                                                                                                                                                   (Company No. [TBC])                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Director: MW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Director: SS

                                                                                                                                                                                                                                                                                                                                                                                                                            Orphan/Shelf/Dormant/Under Dissolution
                     UNKNOWN                                                                                                                                                            US Brokerage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Branch
                                                                                                                                                                                  DELAWARE COMPANY


                           HYR6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Hydra Capital Limited                  Callisto Cayman Management
                                                             Sempra Universal Limited                                                                                    Directors: JF, DL                                                                                                                                                                                                                                                                                                                                                                                                                 Pandia Equity Trading Sarl                              Pallas Equity Trading Sarl                                                          (RECOGNIZED FOREIGN ENTITY)
                (Company No. UNKNOWN)                                                                              Mastic Trading Limited                                                                                                                                                             BOSTRENT HOLDINGS LIMITED                                                                                                   IP Universal Limited                                          Solo Capital Limited                                   Athena Equity Trading Sarl                                                                                                                               (Company No. 9398957)
                                                               (Company No. 1885504)                                                                                                                                                         WENTREST HOLDINGS LIMITED                                                                                               Glaceau Universal Limited                                                                                                                                                                                                                  (Company No. B164250)                               (Company No. B164251)                                                                    (DIFC NO. 1635)
                                                                                                                    (Company No. 885502)                                                                                                                                                                   (Company No. 1889564)                                                                                                 (Company No. 1846122)                                         (Company No. 06790656)                                    (Company No. B164265)
                                                                                                                                                                                                                                                   (Company No. 1889564)                                                                                               (Company No. 1885503)
                (ACTIVITIES: UNKNOWN)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IPR Holding Company
                                                          [SHELL COMPANY- UNALLOCATED]                                                                                                                                                                                                                                                                                                                                                                                                              Dormant Vehicle                                          Dormant Vehicle                                          Dormant Vehicle                                   Dormant Vehicle                                                            Branch-Type Entity: Provides intragroup
                                                                                                             [SHELL COMPANY-UNALLOCATED]                                                                                                                                                                         [AVAILABLE]                                                                                                        [SHELL COMPANY –                                                                                                                                                                                                                                                                 (GSS Systems)
                                                                                                                                                                                                                                                          [AVAILABLE]                                                                                          [SHELL COMPANY – UNALLOCATED]                                                                                                                                                                                                                                                                                                                                                                 corporate services
                           BELIZE                                                                                                                                                                                                                                                                                                                                                                                                     UNALLOCATED]                                                                                                                                                                                                                                                              PENDING DISSOLUTION
                                                                            BVI                                                                                                                                                                                                                                                                                                                                                                                                                           UK                                                   Luxembourg                                              Luxembourg                                           Luxembourg                                                                     PENDING DISOLUTION
                                                                                                                                 BVI                                                                                                                                                                                    BVI
                                                                                                                                                                                                                                                                 BVI                                                                                                                BVI                                                                                                                                                                                                                                                                                                                                                                             DIFC
                                                                                                                                                                                                                                                                                                                                                                                                                                            BVI                                                                                                                                                                                                                                                                              UK
                                                         Director: SS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Managers: None appointed                             Managers: None appointed                                                               Director: SS
       Director: UNKNOWN                                                                                    Director: SS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Director: SS
                                                                                                                                                                                                                                                                                                                                                               Director: SS
                                                                                                                                                                                                                                                                                                 Director: SS                                                                                                               Director: SS                                             Director: SS                                              Director: None appointed
                                                                                                                                                                                                                                         Director: SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ELYSIUM-05295222
